  Case 17-14843         Doc 52     Filed 10/30/18 Entered 10/30/18 11:26:41              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-14843
         BIANCA J MCNUTT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/11/2017.

         2) The plan was confirmed on 08/10/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/25/2018, 04/05/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/27/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-14843       Doc 52        Filed 10/30/18 Entered 10/30/18 11:26:41                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $4,410.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $4,410.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,291.93
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $205.84
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,497.77

Attorney fees paid and disclosed by debtor:                  $167.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
1st Loans Financial              Unsecured         300.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured         124.00           NA              NA            0.00       0.00
BMO HARRIS BK NA                 Secured       17,275.00     38,480.89        17,275.00      2,175.72     736.51
CBE GROUP                        Unsecured         820.00           NA              NA            0.00       0.00
CHASE AUTO FINANCE               Unsecured         300.00           NA              NA            0.00       0.00
CITY OF CHICAGO                  Unsecured            NA         500.00          500.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,856.85       8,136.85        8,136.85           0.00       0.00
COMMONWEALTH EDISON              Unsecured         700.00           NA              NA            0.00       0.00
ENTERPRISE RENT A CAR            Unsecured         700.00           NA              NA            0.00       0.00
FELASFAW GEBRIEL                 Unsecured      5,850.00            NA              NA            0.00       0.00
HARRIS BANK                      Unsecured     20,908.00            NA        21,205.89           0.00       0.00
HYUNDAI CAPITAL AMERICA          Unsecured     12,305.00            NA              NA            0.00       0.00
HYUNDAI CAPITAL AMERICA          Secured       18,200.00     30,504.71        30,504.71           0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured            NA       5,681.00        5,681.00           0.00       0.00
ILLINOIS TOWING                  Unsecured         300.00           NA              NA            0.00       0.00
MIRAMEDRG                        Unsecured         553.00           NA              NA            0.00       0.00
MONEY TREE                       Unsecured         300.00           NA              NA            0.00       0.00
NATIONAL LOUIS UNIVERSITY        Unsecured            NA       8,000.00        8,000.00           0.00       0.00
NPRTO GEORGIA LLC                Unsecured      2,149.00       1,540.75        1,540.75           0.00       0.00
PAYDAY LOAN STORE                Unsecured            NA       1,608.05        1,608.05           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,250.00            NA              NA            0.00       0.00
PLS                              Unsecured      1,600.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         279.00        279.50          279.50           0.00       0.00
SOCIAL SECURITY ADMIN            Unsecured     18,000.00            NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      1,285.30       3,918.00        3,918.00           0.00       0.00
TCF NATIONAL BANK                Unsecured      1,897.00            NA              NA            0.00       0.00
US BANK NA                       Unsecured         700.00           NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured     24,737.00            NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      8,650.00            NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      8,323.00            NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      6,085.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-14843        Doc 52        Filed 10/30/18 Entered 10/30/18 11:26:41                  Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim        Claim        Principal        Int.
Name                                 Class    Scheduled      Asserted     Allowed         Paid           Paid
US DEPT OF ED FEDLOAN             Unsecured      4,961.00            NA          NA             0.00         0.00
US DEPT OF ED FEDLOAN             Unsecured      4,845.00            NA          NA             0.00         0.00
US DEPT OF ED FEDLOAN             Unsecured      3,859.00            NA          NA             0.00         0.00
US DEPT OF ED FEDLOAN             Unsecured      2,970.00            NA          NA             0.00         0.00
US DEPT OF ED FEDLOAN             Unsecured      2,775.00            NA          NA             0.00         0.00
US DEPT OF ED FEDLOAN             Unsecured      2,743.00            NA          NA             0.00         0.00
US DEPT OF ED FEDLOAN             Unsecured      1,816.00            NA          NA             0.00         0.00
US DEPT OF ED FEDLOAN             Unsecured      1,375.00            NA          NA             0.00         0.00
US DEPT OF ED FEDLOAN             Unsecured         236.00           NA          NA             0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     26,888.00    101,837.76   101,837.76            0.00         0.00
WELLS FARGO BANK                  Unsecured         300.00           NA          NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim          Principal                Interest
                                                             Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                   $0.00
      Mortgage Arrearage                                      $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                            $17,275.00          $2,175.72                 $736.51
      All Other Secured                                  $30,504.71              $0.00                   $0.00
TOTAL SECURED:                                           $47,779.71          $2,175.72                 $736.51

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                $0.00                $0.00
       Domestic Support Ongoing                                $0.00                $0.00                $0.00
       All Other Priority                                      $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $152,707.80                 $0.00                $0.00


Disbursements:

       Expenses of Administration                               $1,497.77
       Disbursements to Creditors                               $2,912.23

TOTAL DISBURSEMENTS :                                                                           $4,410.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-14843         Doc 52      Filed 10/30/18 Entered 10/30/18 11:26:41                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
